EXHIBIT 10.1 TRANSITION SERVICES AGREEMENT by and between Capitol Bancorp Ltd. and Michigan Commerce Bancorp Limited Dated as of , 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 1.1. Definitions. 1 1.2. Currency. 4 ARTICLE 2 TRANSITION SERVICE SCHEDULES 4 ARTICLE 3 SERVICES 5 3.1. Services Generally. 5 3.2. Service Levels. 5 3.3. Impracticability. 5 3.4. Additional Resources. 6 ARTICLE 4 OPERATING COMMITTEE 6 4.1. Organization. 6 4.2. Decision Making. 6 4.3. Meetings. 6 ARTICLE 5 TERM 6 ARTICLE 6 COMPENSATION 7 6.1. Charges for Services. 7 6.2. Payment Terms. 7 6.3. Taxes 7 6.4. Performance under Ancillary Agreements. 7 6.5. Error Correction; True-up; Accounting. 8 ARTICLE 7 GENERAL OBLIGATIONS 8 7.1. Performance Metrics. 8 7.2. Disclaimer of Warranties. 8 7.3. Transitional Nature of Services; Changes. 8 7.4. Responsibilities for Errors; Changes. 9 7.5. Cooperation and Consents. 9 7.6. Alternatives. 10 7.7. Personnel. 10 7.8. Insurance. 10 ARTICLE 8 TERMINATION 11 i 8.1. Termination. 11 8.2. Survival. 12 8.3. Payment. 12 8.4. User ID; Passwords. 12 ARTICLE 9 RELATIONSHIP BETWEEN THE PARTIES 12 ARTICLE 10 SUBCONTRACTORS 12 10.1. Subcontractors. 12 10.2. Assignment. 13 ARTICLE 11 INTELLECTUAL PROPERTY 13 11.1. Allocation of Rights by Ancillary Agreements. 13 11.2. Existing Ownership Rights Unaffected. 13 11.3. Third Party Software. 13 11.4. Termination of Licenses. 14 ARTICLE 12 NO OBLIGATION 14 ARTICLE 13 CONFIDENTIALITY 14 13.1. Confidentiality. 14 13.2. Confidential Information. 14 13.3. Permitted Purpose. 15 13.4. Disclosure. 15 13.5. Custody. 15 13.6. Expiration of Confidentiality Provisions. 15 ARTICLE 14 LIMITATION OF LIABILITY AND INDEMNIFICATION 15 14.1. Indemnification. 15 14.2. Limitation of Liability. 16 14.3. Provisions Applicable with respect to Indemnification Obligations. 17 14.4. Survival. 17 ARTICLE 15 DISPUTE RESOLUTION 17 ARTICLE 16 ASSIGNMENT 17 16.1. Prohibition of Assignment. 17 16.2. Assignment to the Capitol Group. 17 ARTICLE 17 MISCELLANEOUS 17 ii 17.1. Notices. 17 17.2. Governing Law. 17 17.3. Judgment Currency. 18 17.4. Entire Agreement. 18 17.5. Conflicts. 18 17.6. Force Majeure. 18 17.7. Amendment and Waiver. 19 17.8. Further Assurances. 19 17.9. Severability. 19 17.10. Counterparts. 19 iii Transition Services Agreement THIS
